The Disciplinary Review Board having filed with the Court its decision in DRB 18-269, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), Keirsten Klatch, formerly of Jacksonville, Florida, who was admitted to the bar of this State in 2004, and whose license to practice law in New Jersey was administratively revoked on June 4, 2018, pursuant to Rule 1:28-2(c), should be reprimanded;
And the determination of the Disciplinary Review Board being based on discipline imposed in the state of Florida for unethical conduct that in New Jersey constitutes violations of RPC 1.4(b) (failure to *947keep a client reasonably informed about the status of a matter), RPC 1.8(a) (improper business transaction with a client), RPC 1.15(a) and (d) (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And good cause appearing;
It is ORDERED that Keirsten Klatch is hereby reprimanded; and it is further **478ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.